DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE, Remarks, and Amendments received 2/22/2021.
Claims 1, 8, 15 have been amended.
Claims 2, 3, 9, 10, 16, and 17 remain canceled.
Claims 1, 4-8, 11-15, 18-20 have been examined and are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021, has been entered.
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 4-8, 11-15, 18-20 are rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. 
Independent claim 1, 8, 15 have been amended to recite in part the following:

    PNG
    media_image1.png
    285
    791
    media_image1.png
    Greyscale

Respectfully, two issues arise due to the amended feature as follows: 

First, it is not clear whether the newly recited “targeting criteria as determined by the CDN and an edge node” is intended to be the same or different “targeting criteria” as previously referenced; i.e. this targeting criteria is delineated as being “determined by the CDN and an edge node” whereas the previous reference to “targeting criteria” was not delineated as such and it is not clear if this is a clarification of already referenced “targeting criteria” or whether this is a different or new targeting criteria. Furthermore, it is not clear if this new “targeting criteria” includes only criteria which both the CDN and edge node determined or whether only one or the other must determine this “targeting criteria”. For these reasons, the claims are held to be indefinite. For the purpose of compact prosecution, the Examiner interprets the feature to be a further clarification of previously recited “targeting criteria” and that this criteria need only be determined (e.g. specified) by either the CDN or the edge node. 

Second, it is not clear what object the amended phrase is intended to modify; i.e. it appears the claims may be read two distinctly different ways with mutually exclusive meanings as follows: 
First:
generating, by a processing device, a snippet of code indicating and enabling execution of the determined one or more content variations on the destination computing device, 
wherein the snippet includes portions of one or more experiment records, the portions associated with [:]
 the determined one or more content variations, 
the targeting criteria as determined by the CDN node and an edge node, and 
code to interface with the requested content and execute changes associated with the determined one or more content variations on the requested content based at least in part on the portions;
Second:
generating, by a processing device, a snippet of code indicating and enabling execution of the determined one or more content variations on the destination computing device, 
wherein the snippet includes[:] 
portions of one or more experiment records, the portions associated with the determined one or more content variations, the targeting criteria as determined by the CDN node and an edge node, and 
code to interface with the requested content and execute changes associated with the determined one or more content variations on the requested content based at least in part on the portions;
Under the first interpretation, the snippet includes “portions” but not necessarily “code”. Under the second interpretation, the snippet includes “portions” and “code”. Respectfully, as the meaning is not clear, the claims are held to be indefinite. Clarification or correction is required.
Dependent claims 4-7, 11-14, 18-20  inherit the deficiencies of their parent claim and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-8, 11-15, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1, 8, 15: 
determining one or more content experiments that a destination computing device is eligible for from a set of content experiments associated with the requested content;
determining, from a set of content variations […], one or more content variations to be provided to the destination computing device, based on respective targeting criteria for each content variation of the set of content variations
 generating […] a snippet of code indicating and enabling execution of the determined one or more content variations on the destination computing device
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
The combination of ideas recited in the aforementioned limitations (i.e. determining content variation1, etc… and then generating a snippet of code such as instructions to provide the content variation) appears to be nothing more than a Certain Method of Organizing Human Activity – e.g. automating A/B testing of content variations; note Applicant’s own Specification at [0012] directs the invention to this very idea. Examiner also notes that A/B testing is a basic business and sales practice and the idea of automating such a basic practice is not significantly more than the basic business and sales practice itself. For these reasons, the limitations are directed towards a judicial exception. 
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts and “link” them to a field of use (i.e. in this case: automation of content variation testing) or serve as extra-solution activity (i.e. mere data gathering). The claimed computer components (e.g. “a processing device”, a “destination computing device”, a “content delivery network”) are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
The additional features which are recited in the independent claims are as follows: 
“receiving a request for content hosted by a content provider”, However, this step is extra-solution activity, i.e. data gathering. 
“wherein the snippet includes[:] 
portions of one or more experiment records, the portions associated with the determined one or more content variations, the targeting criteria as determined by the CDN and an edge node, and 
code to interface with the requested content and execute changes associated with the determined one or more content variations on the requested content based at least in part on the portions”; However, this is merely a description of the contents of the generated snippet [code] and descriptions of its intended function but not a technical feature nor a technical solution to a technical problem; i.e. no particular code/algorithm is provided nor any particular method for generating such code/algorithm.
 “transmitting the snippet to a destination computing device”; However, this step is extra-solution activity, i.e. data transfer.
“wherein the targeting criteria includes one or more of: a browser type, a type of computing device, a source the request originated from, … a header, a flag or an internet protocol (IP) address.” However, these are merely descriptions of data – i.e. of the targeting criteria. The additional elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea. Therefore, the claims as a whole do not integrate the method of organizing human activity into a practical application.
As noted supra, none of these features are technical solutions to a technical problem. These features merely serve to generally “apply” the aforementioned concepts and “link” them to a field of use or are extra-solution activity to the already identified abstract idea and do not integrate the abstract idea into a practical application thereof.
Further to Step 2A Prong 2, the dependent claims also recite a combination of additional limitations. However, these claims as a whole do not integrate the method of organizing human activity into a practical application. 
For example, dependent claims 4, 11, 18 recite the following:
“receiving information regarding the destination computing device, wherein the information indicates characteristics of one or more of the request, the destination computing device, a user of the destination computing device, an application running on the destination computing device, or information stored on the destination computing device; comparing the information to the targeting criteria for each of the set of content variations; and identifying as the  one or more content variations those content variations having respective targeting criteria that matches the information.”
However, the steps of “comparing” and “identifying” when recited at this high-level of generality are seen merely as part of the abstract idea with no technical solution to solving either aforementioned step; i.e. comparing and identifying are not presented as technical problems nor do the limitations present technical solutions to these problems. These are not significantly more than the abstract idea itself. Furthermore, the “receiving” step is extra-solution activity when recited at this high-level of generality. 
Therefore, the Examiner does not find that these limitations integrate the abstract idea into a practical application. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, fail to integrate the method of organizing human activity into a practical application. A similar finding is found for the remaining dependent claims.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered to merely apply or link the abstract idea to a field of use or were considered insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. A processor, a CDN and edge node, etc…) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here)..
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-8, 11, 13-15, 18, 20 are rejected under 35 U.S.C. 103 as obvious over He (U.S. 2017/0046110 A1; hereinafter, “He”) in view of Hansen et al. (U.S. 2008/0275980 A1; hereinafter, "Hansen").

Claims 1, 8, 15: (currently amended)
Pertaining to claims 1, 8, 15 (exemplified in the limitations of claim 1), He teaches the following:
a memory (He, see at least [0025]);
a processing device coupled to the memory (He, see at least [0025])
A method comprising:
receiving a request for content hosted by a content provider (He, see at least [0022]-[0042] and also at least Fig. 5 and [0052]-[0053] “Client device 102A requests 501 a web page [request for content] from content provider 107. The content provider 107 determines 503 a user identifier for the client devices. The user identifier for the client device 102A may be determined from the request for the web page that includes the user identifier… The content provider 107 [a computing device] transmits 507 the user identifier to the variation determination system 105…”; the request for content is initially received by content provider computer system and then subsequently received by content variation determination system);
determining one or more content experiments that a destination computing device is eligible for from a set of content experiments associated with the requested content (He, see at least [0052]-[0053], teaching: “…The content provider 106 may optionally identify 505 an experiment identifier associated with the web page. If the web page is associated with more than one experiment, the content provider 106 may optionally identify an experiment identifier for each of the experiments associated with the web page. The experiment ID is an identifier of the variation test being conducted by the variation determination system 105 on the web page requested by the client device 102A…”); 
determining, from a set of content variations associated with the determined one or more content experiments, by a content delivery network (CDN) node, one or more content variations to be provided to the destination computing device (He, see at least [0052]-[0053], “…the variation determination system 105 [content delivery network (CDN) node] determines which variation [content variation] of the web page should be provided to the client device 102 based on a concatenation of the user identifier and the experiment identifier [the determined one or more content experiments]…”), based on respective targeting criteria for each content variation of the set of content variations (He, see at least [0035]-[0040] in conjunction with [0052]-[0053] as noted supra; e.g. He teaches: there may be a policy [targeting criteria] or policies associated with each version/variation of a web page; e.g.  “…For example, a policy may describe a first range of assignment identifiers that is associated with a control version of a web page, a second range of assignment identifiers that is associated with a first variant version of the web page, and a third range of assignment identifiers that is associated with a second variant version of the web page, etc…”; where per [0035]-[0037] user identifier may be used to determine an “assignment identifier”; and per at least [0052]-[0053] user identifier is evaluated to determine which content variation is to be provided; i.e. as noted supra per [0035]-[0040] compared against policy for disseminating content variations);
wherein the respective targeting criteria for each content variation includes one or more of: a browser type, a type of the computing device, a source the request originated from, cookies on the destination computing device, query parameters in the request, geographic location of the destination computing device, a language of the destination computing device, a URL, a uniform resource identifier, a header, a flag or an internet protocol (IP) address (He, see at least [0035]-[0040] and [0052]-[0053] Applicant’s “a source the request originated from” reads on He’s “Assignment identifier” and/or “user identifier”, from which the assignment identifier is created, which is a source from which the request originated).
generating, by a processing device, a snippet of code indicating and enabling execution of the determined one or more content variations on the destination computing device (He, see at least [0052]-[0053] “variation determination system 105” generates a “notification” [a snippet] which “…includes an indication of the variation of the webpage to provide to the client device 102A…”; Examiner notes, Applicant’s “snippet” per his specification2 at [0042] teaches “The snippet may be generated in any appropriate format.” Therefore, the snippet is not limited except as expressly recited within the claims and as recited herein reads on He’s “notification”. He’s indication of the variation indicates and therefore enables execution of the proper content variation) 
[…]; 
and transmitting the snippet to the destination computing device (He, see at least [0053]; notification [snippet] is transmitted to content provider 407 [destination computing device]).
Although He teaches the above limitations, He may not explicitly teach all the nuances, as recited below, regarding what such a notification [snippet] may encompass. However, He in view of Hansen (also directed towards content variation testing) teaches the following:
wherein the snippet includes [:]
portions of one or more experiment records, the portions associated with the determined one or more content variations, the targeting criteria as determined by the CDN node and an edge node, and 
code to interface with the requested content and execute changes associated with the determined one or more content variations on the requested content based at least in part on the portions (Hansen, see at least [0050]-[0053] teaching e.g.: “…the method of testing variations of website content includes receiving a request at a reverse proxy server for website content located at a web server, that is the website content is located at the web server. The website content can be any static or dynamic content in various formats (text, images, animations, audio, etc.). The web server is the target of the request and is where website content is located… This website content contains a web page tag associated with a web analytics platform. The web page can use any scripting language, but preferably uses JavaScript [snippets]. The reverse proxy server, or a module on the reverse proxy server, modifies website content by introducing variations in the website content. At the reverse proxy server, the invention also inserts values, associated with website content variations for testing, into the web page tag. By inserting website testing variation data [portions of one or more experiment records, the portions associated with the determined one or more content variations, the targeting criteria as determined by the CDN node and an edge node] into page tags, data from website content variations is accessible within a reporting system of a web analytics platform, including third-party platforms. The modified website content, having web pages tags linked to variation data, is transmitted to a requester… ”  and “…The invention integrates test campaign data with web analytics platforms including third-party web analytics platforms (e.g. such as those provide by Google Analytics, WebSideStory, Omniture, Coremetrics, etc.) …The invention inserts new third-party JavaScript tags [a snippet including code to interface with requested content] onto a page [requested content] where they do not already exist. This provides a turnkey mechanism for implementing third party web analytics solutions. Instead of the prior art approach of having to modify an underlying site to implement page tagging, the invention automatically inserts such tags into web pages. The invention can conditionally insert different tags (or tag values) based on parameters such as URL [targeting criteria determined by CDN and edge node], domain name, whether or not specific content exists on the page [i.e. associated with a determined one or more content variation], and so on…” )
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Hansen (directed towards modifying existing tags or inserting new JavaScript tags [a snippet including code to interface with requested content] onto a page [requested content] where they do not already exist which provides a turnkey mechanism for implementing third party web analytics solutions, such as “testing variations of website content”) which is applicable to a known base device/method of He (who already teaches a content “variation determination system 105” which generates a “notification” [also a type of snippet] which is sent to the content provider system [destination computing device] and which already “includes an indication of the variation of the webpage to provide to the client device 102A…”) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Hansen to the device/method of He in order to realize He would benefit by applying Hansen’s technique because He and Hansen are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.


Claims 4, 11, 18: (currently amended)
The combination He/Hansen teach the limitations upon which these claims depend. Furthermore, He teaches the following:
…wherein determining the one or more content variations comprises: receiving information regarding the destination computing device, wherein the information indicates characteristics of one or more of the request, the destination computing device, a user of the destination computing device, an application running on the destination computing device, or information stored on the destination computing device (He, see at least [0035]-[0040] and [0052]-[0053] Applicant’s “information regarding a user of the computing device” reads on He’s “Assignment identifier” and/or “user identifier”, from which the assignment identifier is created, which is not only a source from which the request originated but also information about the user). 
comparing the information to the respective targeting criteria for each of the set of content variations (He, see at least [0035]-[0040] teaching: “…the variation determination module 119 compares the assignment identifier to a policy [targeting criteria] for the web page that is stored in the policy database 121…”); and 
identifying as the one or more content variations those content variations having respective targeting criteria that matches the information (He, see at least [0035]-[0040], teaching: “…Each policy stored in the policy database 121 is associated with a corresponding variation test involving a web page and describes which variation of the web page to display based on either the assignment identifier calculated for a client device 102…”).

Claims 6, 13, 20: (previously presented)
Although the combination He/Hansen teach the limitations upon which these claims depend and He, see at least [0042], teaches: “The notification instructs the content provider 107 to provide a particular variation of the web page to the client device 102 that requested the web page…”; He may not explicitly teach the nuance as recited below. However, regarding this feature He in view of Hansen teaches the following:
…wherein the snippet excludes code, data, configuration, and other content associated with content variations that are not to be provided to the computing device. (Hansen, see at least [0050]-[0057] e.g.: “…The operator can stipulate that one or more visitor segments are assigned or not assigned to a test group based on operator-controlled parameters, assignment criteria, and test campaign parameters…”; as the operator may control the parameters, the generated scripts exclude code, etc… which the operator does not wish to be provided to a computing device of a test group.)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Hansen which is applicable to a known base device/method of He (who already teaches a content “variation determination system 105” which generates a “notification” [a snippet] which “includes an indication of the variation of the webpage to provide to the client device 102A…”) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Hansen to the device/method of He in order to realize He would benefit by applying Hansen’s technique because He and Hansen are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
 
Claims 7, 14: (Original)
The combination He/Hansen teach the limitations upon which these claims depend. Furthermore, He teaches the following:
wherein the request is received at an edge node (He, see at least [0052]-[0053] and Fig. 5 the request for content is received from user device at “Third-Party Content Provider 107” and passes the request to the “variation determination system 105” which receives the request and in response generates a “notification” [a snippet] which “includes an indication of the variation of the webpage to provide to the client device 102A”; this notification is provided from variation determination system 105 to Third-Party Content Provider system 107; Applicant’s “edge node” reads on at least the “variation determination system 105” of He).


Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as obvious over He in view of Hansen, further in view of Pekelis et al. (U.S. 2017/0083429 A1; hereinafter, "Pekelis").

Claims 5, 12, 19: (previously presented)
The combination He/Hansen teach the limitations upon which these claims depend, including assigning at least one content variation to be provided for an experiment identified to be provided to the user device associated with received user identifier, however, He may not explicitly teach assigning content variations randomly. However, regarding this feature He in view of Pekelis teaches the following:  
assigning, for each content experiment for which the computing device is eligible, a content variation to be provided to the destination computing device randomly (Pekelis, see at least [0029], teaching: “…Alternatively, the variation determination module 119 randomly assigns users to one of the plurality of variations of the web page…”).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Pekelis (i.e. assigning content variations randomly) which is applicable to a known base device/method of He (who already teaches assigning, for an identified experiment, content variations to a user device associated with a user id and/or assignment identifier) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Pekelis to the device/method of He because He and Pekelis are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Response to Arguments
Applicant amended claims 1, 8, 15 on 2/22/2021. Applicant's arguments also filed 2/22/2021 have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 35 USC 101, 112, and 103 rejections with He in view of Hansen.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622




    
        
            
    

    
        1 Per Applicant’s own Specification at [0012]: “…the term content experiment or experiment may include content testing, such as A/B experiments…”
        2 Specification at [0042]: “The snippet may be generated in any appropriate format.”